DETAILED ACTION
This office action is in response to Applicant’s communication of 1/3/2022. Amendments to claims  and 11 have been entered.  Claim 10 has been cancelled and claims 2-4, 6-9, 12, 14 and 16 were previously cancelled.  Claims 1, 5, 11, 13 and 15 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 11, 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claim 11 is directed to a system, i.e. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for currency exchange and funds transfer, i.e. money transfer between accounts, which is a fundamental economic practice, currency exchange through intermediate settlement, and commercial or legal interaction, business relations in the form of sales activities and thus grouped as Certain Methods of Organizing Human Activity.  The conversion of currency using place holders representing 
	The following italicized limitation steps of claim 11, claim 1 being similar, stripped of all additional elements, set forth the abstract idea of currency exchange and funds transfer, i.e. money transfer between accounts.
[1]  “receiving, … from a first party, a transaction initiation request for sending an amount of a first fiat currency to a second party, the second party receiving the amount in a second fiat currency, wherein the first fiat currency and the second fiat currency are different currencies;” [2] “deducting, …, the amount of the first fiat currency from a first account for the first party, the first currency account being in the first fiat currency;”
[3] “converting, the amount of the first fiat currency to an amount of a third fiat currency, the third fiat currency being different from the first fiat currency and the second fiat currency;” 
[4] “creating, …, a token amount of tokens for the amount of the third fiat currency, wherein the tokens are based on the third fiat currency, by writing the tokens …;”
[5] “and transferring, … and directly to a second financial institution, the token amount of tokens for the second party and …, wherein the second financial institution receives the transaction, writes the receipt of the transaction …, destroys the tokens …, converts the token amount from the third fiat currency to the second fiat currency, and redeems2U.S. Patent Application No. 16/558,415Attorney Docket No. 052227.500053 the converted token amount to a second account for the second party in an amount of a second fiat currency.”
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under Certain Methods of Organizing Human Activity but for the recitation of 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed with a distributed ledger and electronic wallet to perform the limitation steps above. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the computer functions), see the specification in at least paragraphs [0064-0080], such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. writing information to a distributed ledger is merely storing information, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Furthermore, there is no technical detail for the limitation “destroys the tokens” and the specification only recites, at a very high level of generality, destroying the tokens, in paragraphs [0013] and [0044] such that this is insignificant extra-solution activity to the abstract idea itself.  This is broadly interpreted to mean deleting information from memory which is a most conventional computing function.  This is also akin to voiding a check or an IOU in any manner possible once the terms are 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the claimed steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	The italicized process steps of claim 1 (and similarly claim 11) analyzed above are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Currency conversion using representations of value is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the writing of tokens to a distributed ledger is akin to the well-understood, routine and conventional computing activity such as electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Furthermore, merely using tokens as a form of currency to be exchanged for various other currencies is similar to a method of using advertising as an exchange or currency being applied or implemented on the Internet, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014), which was found to be mere instructions to apply an exception through the use of computers as tools; see MPEP 2106.05(f).
Dependent claims 5, 13 and 15 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 5 and 13 merely recites that the account is a line of credit which narrows the abstract idea.  Claim 15 merely defines the first and second financial institution as being the same which merely limits the abstract idea to a single entity.
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for currency exchange and funds transfer, i.e. money transfer between accounts, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for currency exchange and funds transfer, i.e. money transfer between accounts) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed with a distributed 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 5, 11, 13 and 15 filed in the Remarks dated 1/3/2022 have been fully considered but they are not persuasive. 
On pages 7 and 8 of the Remarks, Applicant argues “Although the claims involve currencies, the claims do not recite an abstract idea because they provide a technology-based solution to the problem of transferring currency across borders. Additional elements, such as the use of the distributed ledger, integrate any alleged judicial exception into a practical application. The distributed ledger provides an immutable record so that the tokens can be transferred from the first party to the second party. And, importantly, the claims recite a non-conventional and non-generic arrangement of components, even if the components are individually well-known and conventional. BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016). It is far from routine and conventional to transfer funds from a first party to a second party using an intermediary currency, such as the claimed third currency. And, it is far 
The abstract idea of transferring currency across borders is a business problem that existed well before the advent of computers and distributed ledger technology.  This is not a technical problem arising from the advent of computers and distributed ledger technology.  Applying this abstract idea through mere programmed instruction using computers and distributed ledger technology, adding insignificant extra-solution activity such as writing information to a distributed and ledger and destroying tokens once they are converted or redeemed and generally linking this abstract idea to a particular technological environment or field of use is indicative that “transferring currency across borders” is not integrated into a practical application.  Applicant has improved upon the abstract idea through the use of computers and computing technology, but an improved abstract idea is still abstract.
	The Examiner does not see the parallel between the claims of the instant case and those of Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. Another group of claims describe a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an individual-customizable set of exclusive Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. Specifically, the claimed invention in Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence, the Bascom claims are not directed to an abstract idea. On the other hand, Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology). Applicants’ invention is a business solution to a problem rooted in an abstract idea. The arrangement of allowing the system to receive a currency conversion request, deduct an amount of a first currency, convert said amount into a third currency, generate tokens representing said amount, writing these tokens to a distributed ledger, transferring the tokens to another financial institution, destroying these tokens once they are redeemed into a second (or different) currency, thereby transferring funds into a second account, is an improvement in the business process of currency exchange and funds transfer, i.e. money transfer between accounts. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to the problem of currency exchange and funds transfer, i.e. money transfer between accounts. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed a “computer program” executed by “at least one computer processor” and “a distributed ledger” (claim 1) and a “ first computer program” and a “second computer program” executed by “at least one computer processor”, “a distributed ledger” and an “electronic wallet” (claim 11), all suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in currency exchange and funds transfer, i.e. money transfer between accounts, for which a computer is used as a tool in its ordinary capacity.
See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1, 5, 11, 13 and 15 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.  These prior art documents disclose the destruction of tokens, generated for a currency exchange between currencies, once they are redeemed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/2/2022